department of the treasury internal_revenue_service washington d c tax exempt and government entities jul a9 uniform issue list t ep ch td legend company a company b company c company d company e plan x plan y dear this is in response to a request for a private_letter_ruling dated date as supplemented by two letters dated date a letter dated date and a letter dated date submitted on your behalf by your authorized representative concerning the status of certain securities held by plan x under sec_402 of the internal_revenue_code code additional correspondence dated june and was also submitted page in support of your request your authorized representative has presented the following facts and representations er as a wholly-owned subsidiary of company company a was incorporated on b company a provides effective company c became a wholly-owned subsidiary of company b through a merger agreement in which a wholly-owned subsidiary of company b merged with and into company c merger following the merger the separate corporate existence of the merger subsidiary ceased in connection with the merger company b changed its name to company d on the assets and liabilities of the business operations of the former division of company d were transferred to company a which is essentially a continuation of that division _' company a made an initial_public_offering of approximately _ percent of its in issued and outstanding shares in shareholders the remaining shares of company a stock held by company d occurred on company a stock asaresult holders of company d stock also became holders of company d approved a plan to spin off to its the spin-off - company d entered into an agreement and plan of merger merger with on company e and a wholly-owned subsidiary of company e formed for the purpose of the merger the effective date of the merger was subsidiary merged with and into company d resulting in company d becoming a wholly- owned subsidiary of company e upon completion of the merger in connection with merger company e exchanged shares of company e common_stock for each outstanding share of company d common_stock ' under the terms of merger this - company b established plan y effective asaresult of merger plan y is now sponsored by company d plan y is qualified under code sec_401 and includes a leveraged employee_stock_ownership_plan esop plan y holds company d common_stock through the esop and also through the self-directed investments of plan participants as part of the transfer of the worked in this division were transferred to company a and its subsidiaries ‘division described above employees who the transferred employees participated in plan y effective prior to the assets of plan y allocated to the accounts of these participants and certain terminated participants were transferred to a successor plan plan x which was established effective of the unallocated assets and liabilities of the plan y esop was also transferred to plan x x is a defined_contribution_plan intended to qualify under code sec_401 and contains a leveraged_esop that is intended to be an esop within the meaning of code sec_4975 a portion plan page prior to the spin-off of company aon plan x were automatically invested in the company d stock subject_to certain plan x diversification provisions company d stock as a result of the spin-off plan x held shares of company d common_stock and shares of company a participants could also self-direct their own contributions into employer matching_contributions to __ employer matching_contributions to plan x are automatically beginning on invested in company a common_stock subject_to certain plan x diversification provisions participants may also self-direct their own contributions into company a common_stock participants may continue to keep a portion of their accounts invested in company d common_stock or they may reallocate all of any part of their investments to other funds available for transfers under plan x however no contributions made to plan x on or after may be invested in the company d stock fund and no amount invested in the other investment funds under plan x may be transferred to the company d stock fund any dividends_paid on the company d common_stock are allocated to the company a stock fund set up for employee contributions as described above pursuant to the merger of company d and company e shares of company e common_stock will be exchanged for shares of company d common_stock thus following the merger plan x will hold company e shares in place of company d shares company e shares held by plan x will be subject_to the same rules as currently apply to company d shares participants will not be permitted to invest additional_amounts in company e shares and dividends_paid on company e shares will be invested in company a stock plan x’s suspense_account presently holds only stock of company a together with a small amount of other short-term investments based on the foregoing facts and representations your authorized representatives have requested the following ruling the shares of company e common_stock that will be acquired by plan x in connection with the merger of company e and company d will be securities_of_the_employer_corporation for purposes of code sec_402 accordingly the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary to the extent provided in code sec_402 your second requested ruling was withdrawn by your authorized representative in a letter dated date your third requested ruling will be addressed in later correspondence your fourth requested ruling is rendered moot by our response to your first requested ruling code sec_402 states that except as provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is page exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_402 shall not include any net_unrealized_appreciation in securities_of_the_employer_corporation attributable to amounts contributed by the employee code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 states that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation sec_1_402_a_-1 of the income_tax regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for purposes of determining the net_unrealized_appreciation on such security in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_trust were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to the unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer’s qualified_trust to employees of the buyer corporation who were former employees of the seller corporation were securities_of_the_employer_corporation and will retain their character of employer_securities even after those shares and the employees on whose account they were held were transferred to the unrelated corporation in revrul_73_312 1973_2_cb_142 securities of an employer_corporation held by its qualified_trust were exchanged for securities of a successor_corporation when the employer_corporation merged into the successor_corporation the plan was then terminated and distributions were made to participants it was held that the stock of the predecessor_corporation was held or acquired by the exempt trust while the employees were covered under the predecessor corporation’s plan thus it was further held that this stock was stock of the employer_corporation within the meaning of code sec_402 and would have been so treated if it had been distributed to the employees after the merger the revenue_ruling states page that the mere conversion of the stock into stock of the successor_corporation did not change its status as stock of the employer within the meaning of code sec_402 in the present case plan x holds company d common_stock y was sponsored by company d for the benefit of its employees and thus the shares of company d stock held in plan y were employer_securities in accordance with code sec_402 we have determined that these shares remained employer_securities upon their transfer to plan x maintained by company d’s wholly-owned subsidiary company a as described above we have also determined that the subsequent spin-off of company a from company d did not affect the status of company d stock as employer_securities because they were employer_securities when acquired by plan x see rev_rul plan x’s predecessor_plan plan the issue presented here is whether the company e shares received as a result of the merger of company d and company e should be treated as employer_securities the principles underlying the revenue rulings discussed above are applicable here in both rulings the status of stock as employer_securities was not affected by corporate transactions that resulted in a qualified_plan holding stock of a former employer the mere conversion of employer_securities company d stock into the stock of its merger partner company e will not change its status as stock of the employer within the meaning of code sec_402 accordingly we conclude with respect to your first requested ruling that the shares of company e common_stock that will be acquired by plan x in connection with the merger of company e and company d will be securities_of_the_employer_corporation for purposes of code sec_402 accordingly the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary to the extent provided in code sec_402 this ruling letter is based on the assumption that plan x will be qualified under code sec_401 and that the plan x esop will meet the requirements of sec_4975 and that its related trust will be tax-exempt under sec_501 at all times relevant to the transactions described herein no opinion is expressed about the tax treatment of the transactions under other provisions of the _ code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we are not expressing any opinion relating to the calculation of basis for purposes of determining net_unrealized_appreciation under code sec_402 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent page if you have any questions about this letter please contact please refer to t ep ra t ‘copies of this letter have been sent to your authorized representatives in accordance with the power_of_attorney on file in this office sincerely yours frat v btrer frances v sloan manager employee_plans technical branch enclosures notice deleted copy of ruling letter ce
